              Case 3:20-cv-05461-BHS Document 20 Filed 09/11/20 Page 1 of 7



 1
                                                                  Honorable Benjamin H. Settle
 2


 3


 4


 5
                              IN THE UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON

 7
     JONATHAN NELSON and MARGO                          No. 3:20-cv-05461-BHS
 8   NELSON, individually and on behalf of their
     marital community,                                 PLAINTIFFS’ AMENDED MOTION FOR
 9                                 PLAINTIFFS,          RECONSIDERATION OF AUGUST 27,
                                                        2020 ORDER ON DEFENDANT’S
10   v.                                                 MOTION TO DISMISS FOR FAILURE
                                                        TO STATE A CLAIM [DKT #16]
     SPECIALIZED LOAN SERVICING, LLC, a
11   foreign limited liability company,
                                   DEFENDANT.           NOTED ON MOTION CALENDAR:
12
                                                        September 10, 2020

13                                                      ORAL ARGUMENT REQUESTED

14
                         I.      INTRODUCTION & RELIEF REQUESTED
15
            Pursuant to LCR 7(h), Plaintiffs respectfully move for reconsideration of the Court’s
16
     August 27, 2020 Order on Defendant’s Motion to Dismiss for Failure to State a Claim (Dkt.
17   #16). Specifically, Plaintiffs request that the Court reconsider its decision when well-established

18   Washington law holds that a nonjudicial foreclosure action is an action subject to RCW

19   4.16.040 and that recoupment of time-barred installment payments through nonjudicial

     foreclosure is not supported under Washington law. Plaintiffs file this amended motion
20

     concurrently with a Motion to Certify Questions to the Washington Supreme Court and Motion
21

                                                                                   936 N. 34th St. Ste. 300
22   PLAINTIFFS’ AMENDED MOTION FOR                                                Seattle, WA 98103
     RECONSIDERATION ON AUGUST 27, 2020                                            Tele: 206-805-0989
     ORDER ON DEFENDANT’S MOTION TO DISMISS                                        Fax: 206-805-0989
23   FOR FAILURE TO STATE A CLAIM
     [DKT #16] 3:20-cv-05461-BHS - 1
                  Case 3:20-cv-05461-BHS Document 20 Filed 09/11/20 Page 2 of 7



 1   to Stay Pending Certified Questions. Certification is warranted when the issues at hand are

 2   complex issues of state law undecided by Washington courts, and a stay of this proceeding,

 3   including the instant motion, will avoid duplication of resolving these complex questions of

     state law.
 4
                           II.     ARGUMENT FOR RECONSIDERATION
 5
     A.     Standard for Reconsideration
 6
            While motions for reconsideration are generally disfavored, “a showing of manifest error
 7
     in the prior ruling or a showing of new facts or legal authority which could not have been
 8
     brought to its attention earlier with reasonable diligence” warrants reconsideration. LCR 7(h).

 9   Here, the Court raised new issues not briefed by the parties as to whether SLS is entitled to

10   recoup time-barred payments through a nonjudicial foreclosure. As such, Plaintiffs file this

11   motion for reconsideration to request that Court reconsider its holding that Plaintiffs’ claims fail

     as a matter of law when well-established Washington case law holds that nonjudicial foreclosure
12
     actions are subject to the limitations of RCW 4.16 and recoupment of time-barred installments
13
     through nonjudicial foreclosure is not supported by Washington law.
14
     B.     The Court Erred by Dismissing Plaintiffs’ Claims When Defendant Cannot Recoup
15          Time-Barred Installment Payments in a Nonjudicial Foreclosure

            As the Court correctly concludes in its Order, some of the delinquent payments SLS
16
     sought to collect from the Nelsons, through a threatened foreclosure action and other debt
17
     collection communications, were beyond the statute of limitations. However, Plaintiffs dispute
18
     Defendant’s right to foreclose specifically on the time-barred installment payments and dispute
19
     the deceptive nature of seeking payment of such time-barred amounts in its debt collection
20
     communications.

21

                                                                                   936 N. 34th St. Ste. 300
22   PLAINTIFFS’ AMENDED MOTION FOR                                                Seattle, WA 98103
     RECONSIDERATION ON AUGUST 27, 2020                                            Tele: 206-805-0989
     ORDER ON DEFENDANT’S MOTION TO DISMISS                                        Fax: 206-805-0989
23   FOR FAILURE TO STATE A CLAIM
     [DKT #16] 3:20-cv-05461-RBL - 2
               Case 3:20-cv-05461-BHS Document 20 Filed 09/11/20 Page 3 of 7



 1          Here, the Court erred when it distinguishes between the applicability of the statute of

 2   limitations to a judicial foreclosure and a nonjudicial foreclosure, as well-established

 3   Washington law holds that a nonjudicial foreclosure is indeed an action to enforce a deed of

     trust subject RCW 4.16.050. “An action upon a contract in writing…shall be commenced
 4
     within six years.” RCW 4.16.040 (emphasis added). Washington courts routinely treat a
 5
     nonjudicial foreclosure as an “action” when analyzing statutes of limitation. For example, a
 6
     nonjudicial foreclosure is an action which can toll the statute of limitations. See e.g. Edmundson
 7
     v. Bank of Am., N.A., 194 Wn. App. 920, 930, 378 P.3d 272 (Wash. Ct. App. 2016), Cedar W.
 8
     Owners Ass'n, Nonprofit Corp. v. Nationstar Mortg., LLC, 434 P.3d 554, 562 (Wash. Ct. App.

 9   2019). Washington courts similarly recognize that multiple incomplete, non-judicial foreclosure

10   proceedings may be pieced together to toll the limitations period. See Erickson v. Am.'s

11   Wholesale Lender, No. 77742-4-I, 2018 WL 1792382, at *4 (Wash. Ct. App. Apr. 16, 2018)

     (combining four notices of trustee's sales to toll the statutory period for a total of over six
12
     years); Spesock v. U.S. Bank, No. C18-0092JLR, at *10 (W.D. Wash. Sep. 26, 2018). There is
13
     no basis for a proceeding to enforce a time-barred installment payment. Herzog v. Herzog, 23
14
     Wn.2d 382 (Wash. 1945).
15
            Washington Courts are unpersuaded by arguments that a nonjudicial foreclosure is not
16
     “an action.” Merceri v. Bank of N.Y. Mellon, 4 Wn. App. 2d 755, 760 n.1 (Wash. Ct. App.

17   2018). (“Merceri argues briefly that the nonjudicial foreclosure attempt was not an "action" and

18   that only a judicial foreclosure can toll the statute of limitations under RCW 4.16.170. This

19   argument is unavailing. See, e.g., Edmundson, 194 Wash. App. 920, 378 P.3d 272.”).

            Washington State has abandoned the common law rule separating the mortgage from the
20

     obligation it secured through RCW 7.28.300. Walcker v. Benson & McLaughlin, P.S., 79 Wash.
21

                                                                                     936 N. 34th St. Ste. 300
22   PLAINTIFFS’ AMENDED MOTION FOR                                                  Seattle, WA 98103
     RECONSIDERATION ON AUGUST 27, 2020                                              Tele: 206-805-0989
     ORDER ON DEFENDANT’S MOTION TO DISMISS                                          Fax: 206-805-0989
23   FOR FAILURE TO STATE A CLAIM
     [DKT #16] 3:20-cv-05461-RBL - 3
               Case 3:20-cv-05461-BHS Document 20 Filed 09/11/20 Page 4 of 7



 1   App. 739, 746 (1995). The Washington legislature clearly intended to apply the limitations

 2   created by RCW 4.16 to the nonjudicial foreclosure process as codified in RCW 61.24.020

 3   (“Except as provided in this chapter, a deed of trust is subject to all laws relating to mortgage on

     real property.”). Id. at 743-44. Indeed, “The Deeds of Trust (Act), chapter 61.24 RCW, governs
 4
     actions to enforce a promissory note…” Cedar West Owners, at 560. As such, a nonjudicial
 5
     foreclosure is an action subject to the limitations of RCW 4.16.040 as much as a judicial
 6
     foreclosure.
 7
            Furthermore, SLS is not entitled to seek recoupment of time-barred installment
 8
     payments in a nonjudicial foreclosure. “Where there has been no explicit acceleration of the

 9   note, the statute of limitations does not run on the entire amount due and non-judicial

10   foreclosure can be begun within six years of any particular installment default and the amount

11   due can be the then principal amount owing.” 18 WILLIAM B. STOEBUCK & JOHN W.

     WEAVER, WASHINGTON PRACTICE: REAL ESTATE: TRANSACTIONS § 20.10, at 61
12
     (2d ed. Supp. 2018) (emphasis added).
13
            In Cedar West Owners, the borrower missed his payment due June 1, 2010 and all
14
     subsequent payments. Cedar West Owners, at 557. On October 18, 2016, the lender, through the
15
     foreclosure trustee, recorded a Notice of Trustee Sale for a nonjudicial foreclosure. Id. at 558.
16
     The successor in interest to the borrower later filed suit to quiet title. Id. The court concluded

17   that the statute of limitations began to accrue on the first missed monthly installment. Id. The

18   court ultimately ruled that Nationstar Mortgage was entitled to foreclose, but only "on the

19   installment payments due on and after November 1, 2010” which became due six years prior to

     Nationstar's Notice of Trustee's Sale. Id. at 562.
20


21

                                                                                    936 N. 34th St. Ste. 300
22   PLAINTIFFS’ AMENDED MOTION FOR                                                 Seattle, WA 98103
     RECONSIDERATION ON AUGUST 27, 2020                                             Tele: 206-805-0989
     ORDER ON DEFENDANT’S MOTION TO DISMISS                                         Fax: 206-805-0989
23   FOR FAILURE TO STATE A CLAIM
     [DKT #16] 3:20-cv-05461-RBL - 4
               Case 3:20-cv-05461-BHS Document 20 Filed 09/11/20 Page 5 of 7



 1          A mortgagor cannot recoup installments from over six years ago via foreclosure, even

 2   when a more recent missed payment supports nonjudicial foreclosure. See, e.g. George v.

 3   Butler, 26 Wash. 456 (1901). In George v. Butler, a lender initiated foreclosure on a mortgage

     securing two notes. Id. at 457-58. One of the notes had matured more than six years before
 4
     initiation of the foreclosure, and thus, was beyond the statue of limitations. Id. The court applied
 5
     the same statute of limitations to the foreclosure as it did to the note. Id. at 468. The court
 6
     reasoned that in Washington, a mortgage is a “mere incident to the note, and its only purpose
 7
     being to secure the same.” Id. While the running of the statute of limitations does not extinguish
 8
     the debt, it certainly “bars the remedy.” Jordan v. Bergsma, 63 Wn. App. 825 (Wash. Ct. App.

 9   1992) And in this case, nonjudicial foreclosure is the remedy sought by SLS.

10          Washington courts have allowed recoupment of time-barred claims in the foreclosure

11   context, but only as a defense to the foreclosure itself, and only as long as the “main

     [foreclosure] action was timely. See e.g. Olsen v. Pesarik, 118 Wn. App 688 (2003). Allowing
12
     recoupment of time-barred installment payments through foreclosure directly circumvents the
13
     policy of statute of limitations to promote certainty of titles and eliminate the fears and burdens
14
     of litigation. Walcker, at 745-46 (rejecting “an unlimited right to foreclose deeds of trust.”).
15
     Moreover, to allow recoupment through nonjudicial foreclosure would subject a single
16
     promissory note to two different limitations periods based on whether the lender elected to

17   initiate a judicial or nonjudicial foreclosure. Such a distinction is in contradiction to established

18   Washington law and the policy promoting statutes of limitations.

19          Additionally, Jarvis is not instructive here. While in rem interests remain after a

     bankruptcy discharge of a borrower’s personal liability, the remedies provided by the lender’s
20

     surviving in rem interests are still limited by the statute of limitations. See, e.g. Taylor v. PNC
21

                                                                                     936 N. 34th St. Ste. 300
22   PLAINTIFFS’ AMENDED MOTION FOR                                                  Seattle, WA 98103
     RECONSIDERATION ON AUGUST 27, 2020                                              Tele: 206-805-0989
     ORDER ON DEFENDANT’S MOTION TO DISMISS                                          Fax: 206-805-0989
23   FOR FAILURE TO STATE A CLAIM
     [DKT #16] 3:20-cv-05461-RBL - 5
                  Case 3:20-cv-05461-BHS Document 20 Filed 09/11/20 Page 6 of 7



 1   Bank, 19-1142-JCC, at *5 (W.D. Wash. Jul. 31, 2020) (barring the lender’s in rem remedies

 2   after the statute of limitations expired).

 3                                         III.    CONCLUSION

             For the foregoing reasons, Plaintiffs respectfully request that this Court reconsider its
 4
     Order on Defendant’s Motion to Dismiss Case for Failure to State a Claim (Dkt #16) and deny
 5
     Defendant’s Motion to Dismiss.
 6
             DATED this 11th day of September, 2020.
 7
                                                     Respectfully submitted,
 8

                                                     Attorneys for Plaintiffs
 9


10                                                   NORTHWEST CONSUMER LAW CENTER
                                                     /s/ Amanda N. Martin
11                                                   Amanda N. Martin, WSBA #49581
                                                     936 N. 34th St. Ste. 300
12                                                   Seattle, WA 98103
                                                     Ph: 206-805-1716
                                                     Em: Amanda@NWCLC.org
13


14                                                   LAW OFFICE OF JOSHUA L. TURNHAM
                                                     /s/ Joshua L. Turnham
15                                                   Joshua L. Turnham, WSBA #49926
                                                     506 Second Avenue, Suite 1400
16                                                   Seattle, WA 98104
                                                     Ph: 206.395.9267
17                                                   Em: joshua@turnhamlaw.com

18


19                                     CERTIFICATE OF SERVICE

20
             I, Amanda N. Martin declare under penalty of perjury as follows:
21
             1.       I am over the age of eighteen years, a citizen of the United States, not a party
                                                                                     936 N. 34th St. Ste. 300
22   PLAINTIFFS’ AMENDED MOTION FOR                                                  Seattle, WA 98103
     RECONSIDERATION ON AUGUST 27, 2020                                              Tele: 206-805-0989
     ORDER ON DEFENDANT’S MOTION TO DISMISS                                          Fax: 206-805-0989
23   FOR FAILURE TO STATE A CLAIM
     [DKT #16] 3:20-cv-05461-RBL - 6
                 Case 3:20-cv-05461-BHS Document 20 Filed 09/11/20 Page 7 of 7



 1   herein, and am competent to testify to the facts set forth in this Declaration; and

 2          2.       That on September 11, 2020, I caused the foregoing document attached to

 3   this Certificate of Service plus any supporting documents, declarations and exhibits to be served

     upon the following individuals via electronic mail:
 4
            I certify under penalty of perjury under the laws of the State of Washington that the
 5
     foregoing statement is both true and correct.
 6
            DATED this 11th day of September, 2020 in Seattle, Washington.
 7
            /s/ Amanda N. Martin
 8          Amanda N. Martin

 9


10


11


12


13


14


15


16


17


18


19


20


21

                                                                                    936 N. 34th St. Ste. 300
22   PLAINTIFFS’ AMENDED MOTION FOR                                                 Seattle, WA 98103
     RECONSIDERATION ON AUGUST 27, 2020                                             Tele: 206-805-0989
     ORDER ON DEFENDANT’S MOTION TO DISMISS                                         Fax: 206-805-0989
23   FOR FAILURE TO STATE A CLAIM
     [DKT #16] 3:20-cv-05461-RBL - 7
